Citation Nr: 0031316	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  99-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to reimbursement or payment of the cost of 
unauthorized medical expenses.  

2.  Entitlement to service connection for rheumatoid 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
November 1953.  

This matter arises from a June 1999 decision by the 
Department of Veterans Affairs (VA) Medical Center in Kansas 
City, Missouri, that denied the veteran's application for 
outpatient dental treatment.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was certified to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

The Board notes that the issue of the veteran's entitlement 
to the reimbursement or payment of unauthorized medical 
expenses was certified for appeal.  As such, that issue has 
been stated on the cover page of this decision.  However, for 
reasons that will be explained in greater detail, the 
question remains as to whether the veteran applied for 
payment or reimbursement of unauthorized medical expenses or, 
instead, applied for outpatient dental treatment.  

During the pendency of this appeal, the veteran submitted a 
notice of disagreement with the regional office (RO) denial 
of entitlement to service connection for rheumatoid 
arthritis.  Although this issue was not certified for appeal, 
the veteran's notice of disagreement confers jurisdiction 
over that issue upon the Board, pending the issuance of a 
statement of the case to the veteran and receipt of his 
timely appeal in response thereto.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow:  

As the veteran's representative accurately observed, the 
veteran originally applied 

for service connection for the removal of all of his teeth in 
February 1994.  By RO letter dated April 1, 1994, he was 
informed that his application for service connection for the 
removal of his teeth was being referred to the Dental Clinic 
at the VA Medical Center in Fayetteville, Arkansas.  However, 
the claims folder reflects no further action on that claim.  
Since the question of the veteran's entitlement to service 
connection for a dental disability is one that is 
"inextricably intertwined" with the issues certified for 
appeal, that matter must be adjudicated prior to further 
appellate consideration of the veteran's claim for 
unreimbursed medical expenses/outpatient dental treatment.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The appellate record also is devoid of documentation 
regarding the claim submitted by the veteran that led to the 
current appeal.  A letter from the VA Medical Center in 
Kansas City, Missouri, dated June 15, 1999, indicates that 
the veteran's application for outpatient dental treatment had 
been carefully considered, but disapproved.  The impression 
given by that letter is that the veteran, in fact, applied 
only for outpatient dental treatment rather than for 
reimbursement or payment of unauthorized medical expenses, as 
indicated in the statement of the case.  For the sake of 
clarification, a copy of the veteran's application that led 
to the medical center's June 1999 decision should be made a 
part of the appellate record.  

The veteran was denied service connection for rheumatoid 
arthritis by rating dated in September 1999.  During the 
following month, he submitted a notice of disagreement to the 
RO; this was forwarded to the Board because the veteran's 
claims folder was at this location.  However, further action 
on the veteran's notice of disagreement must be taken by the 
RO prior to appellate consideration.  See 38 U.S.C.A. 
§ 7105(d).  

In view of the foregoing, action on the instant issues is 
deferred, and the case is REMANDED to the RO for action as 
follows:  

1.  The RO should review the veteran's 
February 1994 

claim for service connection for the 
removal of all of his teeth.  If, in 
fact, the Fayetteville, Arkansas, Medical 
Center made a determination in this 
regard, that should be made a permanent 
part of the appellate record.  If not, 
the issue should be adjudicated further.  

2.  The veteran and his representative 
should be furnished a statement of the 
case regarding the denial of service 
connection for rheumatoid arthritis.  
They should be informed of the necessity 
to perfect a substantive appeal with 
regard to this issue.  They should also 
be informed that this issue will be 
certified to the Board on appeal only if 
it is perfected by the filing of a timely 
substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

3.  The VA Medical Center in Kansas City, 
Missouri, should again review the 
veteran's claim.  A copy of the veteran's 
application for outpatient dental 
services should be made a permanent part 
of the appellate record.  If, in fact, 
the veteran applied for outpatient dental 
services rather than for the 
reimbursement or payment of unauthorized 
medical expenses, then he should be 
issued a supplemental statement of the 
case that accurately sets forth the issue 
on appeal.  He should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information 

and to accord the appellant due process of law.  No inference 
should be drawn regarding the final disposition of the 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

- 4 -


